Citation Nr: 0021727	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  94-15 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for spastic paraplegia of 
the lower extremities as a result of radiation treatment for 
service-connected seminoma of the right testicle.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

A July 1987 rating decision denied service connection for 
spastic paraplegia of the lower extremities.  The veteran did 
not perfect his appeal therefrom, and the rating decision 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (1999).  

Thereafter, the veteran attempted to reopen the claim.  The 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, determined in October 1992, however, that 
new and material evidence had not been submitted to reopen 
the claim for service connection for spastic paraplegia of 
the lower extremities on a secondary basis.  The veteran 
perfected an appeal from that determination.  

In March 1996, the Board of Veterans' Appeals (Board) found 
that new and material evidence had been submitted to reopen 
the veteran's claim and remanded the case for additional 
development.  After completing the requested development and 
readjudicating the issue on appeal, the RO denied entitlement 
to service connection.  The claim was returned to the Board 
for appellate review and was denied in a decision dated in 
July 1998.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in August 1999, the Court granted the joint 
motion of the parties, vacated the Board's July 1998 decision 
and remanded the matter to the Board for further proceedings 
consistent with the Order and joint motion.  Copies of the 
Court's Order and the joint motion have been placed in the 
claims file.  

In November 1999, the Board afforded the attorney-
representative the opportunity to submit additional argument 
and evidence in support of the veteran's appeal.  In January 
2000, the attorney-representative submitted a copy of the 
brief that he had filed with the Court in support of the 
veteran's appeal.  The matter is now before the Board for 
further appellate consideration.  

The Board notes that the RO in April 1998 denied entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991) for 
spastic paraplegia of the lower extremities as a result of VA 
hospital treatment, as well as entitlement to a total 
compensation rating based on individual unemployability.  The 
veteran did not appeal these determinations.  

In March 2000, the Board requested the opinion an independent 
medical expert under the provisions of 38 U.S.C.A. § 7109 
(West 1991).  The veteran and his attorney-representative 
were notified of this undertaking at that time.  In June 
2000, the opinion of an independent medical expert was 
received.  The Board furnished a copy of that opinion to the 
attorney-representative later in June and offered the 
attorney-representative an opportunity to submit any 
additional evidence or argument.  The following month, the 
veteran responded in a statement that disputed various parts 
of the opinion of the independent medical expert.  

The matter is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  Service connection is in effect for postoperative 
residuals of a seminoma of the right testicle.  

3.  It is not shown that the veteran's spastic paraplegia of 
the lower extremities was caused or chronically worsened by 
radiation treatment received for service-connected 
postoperative residuals of a seminoma of the right testicle.  


CONCLUSION OF LAW

The veteran's spastic paraplegia of the lower extremities is 
not proximately due to or the result of treatment received 
for service-connected post-operative residuals of a seminoma 
of the right testicle.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for service 
connection for spastic paraplegia of the lower extremities as 
a result of radiation treatment for service-connected 
seminoma of the right testicle is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Hensley v. West, 212 
F.3d 1255, 1262 (2000) (threshold requirement for a well-
grounded claim is "uniquely low" and the emphasis in the 
"vast majority of cases" will be on the merits of the 
claim).  The Board is satisfied that all relevant evidence 
has been obtained with respect to this claim and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection is also warranted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
However, the provisions of 38 C.F.R. § 3.310(a) and the 
holding in Allen are not applicable when the veteran contends 
the converse - that his nonservice-connected disabilities are 
aggravating his service-connected disabilities.  Johnston v. 
Brown, 10 Vet. App. 80, 85-86 (1997).  

Factual Background

A rating decision dated in August 1969 granted service 
connection for postoperative residuals of a seminoma of the 
right testicle.  A seminoma is a radiosensitive, malignant 
neoplasm of the testis, a type of germ cell tumor thought to 
be derived from the sexually undifferentiated embryonic 
gonad.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1504 (28th 
ed. 1994).  

The record shows that the veteran was hospitalized at a VA 
facility in June and July 1969.  It was then reported that he 
had experienced the onset of bilateral gynecomastia about 
three months prior to admission, which had resolved 
spontaneously about three weeks prior to admission, when he 
noted the enlargement of his entire right testicle.  It was 
further reported that he was hospitalized for this condition 
at Salinas Valley Memorial Hospital and underwent a right 
orchiectomy with high cord ligation.  The pathological 
diagnosis was seminoma, and the veteran was referred to the 
radiotherapy service at Stanford University Hospital and 
received radiation therapy to the lymphatic drainage of the 
right testicle.  The diagnoses on discharge from the VA 
hospital on July 8, 1969, were seminoma of the right 
testicle, status post resection of the testicle; and 
hypospermia of unknown etiology.  

The evidence of record shows that beginning on July 7, 1969, 
the veteran underwent a four-week course of radiation 
treatment at Stanford.  After completing the full 4-week 
course, recut sections of his original tumor revealed 
malignant teratoma and embryonal cell carcinoma elements with 
seminoma.  He was therefore admitted to a VA hospital in 
August 1969, where he underwent a retroperitoneal node 
dissection, appendectomy, and drainage of wound abscess.  The 
diagnoses on discharge from the hospital in October 1969 were 
teratoma carcinoma of the testis with seminoma and embryonal 
cell elements; status post abdominal lymph node dissection 
with no evidence of metastasis; radiation enteritis versus 
anxiety; and postoperative wound abscess.  

A November 1970 VA examination report indicates that in June 
1969, the veteran was hospitalized for symptoms associated 
with a right testicle seminoma and, during that time, 
received four weeks of radiation therapy.  After examination, 
which revealed negative clinical findings, a diagnosis of 
teratoma of the right testes with seminoma and embryonal 
cells was entered.  The examiner also noted the June 1969 
orchiectomy, the August 1969 retroperitoneal node dissection, 
and the postoperative four-week radiation treatment.  The 
examination culminated in negative clinical findings, 
including X-rays and laboratory studies that were negative 
for metastasis.  

The veteran was thereafter followed by VA and by Stanford 
without evidence of recurrence of the cancer.  

In June 1986, the veteran underwent a neurologic evaluation 
by the chief of the neurology service at a VA medical center.  
The veteran reported that about four years previously, he 
began to have difficulty with adroitness of his downhill 
ambulation, which had now progressed.  Objective evaluation 
revealed evidence of spastic knee kicks, brisk Achilles 
reflexes, and some left ankle clonus with flexor plantar 
responses.  The veteran walked with a "scissors" spastic 
gait.  Otherwise, the findings were negative.  The examiner 
was of the opinion that there might be bilateral lateral 
column malfunction that might be attributable to primary 
lateral sclerosis or to familial spastic paraparesis.  
However, the examiner also felt that multiple sclerosis, 
foramen magnum pathology such as Arnold-Chiari, and even a 
lesion impinging on the spinal cord should be considered.  
For this reason, the examiner felt that careful assessments 
of the foramen magnum area and of the spinal fluid for olio-
clonal bands should be considered.  

On VA examination in July 1986, the neurologic examiner 
indicated that subsequent to service, the veteran had a mixed 
malignant teratoma of the right testicle and had consequently 
undergone a right orchiectomy and radiation treatment (3,000 
ionizing radiation units (RADS)).  It was also noted that the 
node dissection was negative and that the veteran received 
annual follow-up visits without evidence of recurrence shown.  
The veteran then complained of leg trouble.  He explained 
that he had difficulty when walking down inclines and also on 
level ground.  He also complained of experiencing stiffness, 
difficulty with lifting his legs, and difficulty with 
maintaining his balance.  The assessment following 
examination was status postoperative malignant right 
testicular teratoma without evidence for recurrent disease, 
and progressive gait abnormality restricting his ability to 
walk and limiting his ability to move about out of doors.  
The examiner also reported that the veteran had an abnormal, 
perhaps apraxic gait, which had been of progressive onset 
over the previous four years.  

On VA orthopedic examination at that time, the examiner noted 
that the veteran had a malignant tumor of the testicle with 
very extensive dissection of the nodes.  The examiner's 
impression was that the most likely cause of the problem was 
scar tissue involving the nerves of the pelvic and abdominal 
area.  The diagnosis was mild bilateral dropfoot due to scar 
tissue involving the soft tissue and secondary to the lymph 
node dissection.  

In July 1986, the veteran was admitted to a VA medical center 
for evaluation of progressive gait disturbance, including 
increased difficulty with walking downhill and loss of 
balance on level ground.  The veteran also asserted that he 
could not jog and that he stopped working because of the 
disability.  While hospitalized, he underwent a physical 
examination and laboratory work-ups that included a computed 
tomography (CT) of the head, myelogram, tomograms, and chest 
x-rays.  Because of the negative work-ups, however, the 
veteran was discharged.  It was felt, however, that his 
spastic paraplegia was most likely due to radiation-induced 
myelopathy.  The pertinent diagnoses were spastic paraplegia 
secondary to radiation-induced myelopathy, history of mixed 
malignant teratoma, and status post right orchiectomy in 
1969.  

In an April 1987 statement, the chief of the Neurology 
Service at a VA medical center, reviewed the relevant 
evidence of record and stated that were no diagnostic markers 
that would provide a positive diagnosis and that tests had 
been performed to rule out treatable disorders.  The 
physician stated that the exact etiology of the veteran's 
lower extremity disorder was unknown.  The physician stated 
that the veteran could have primary lateral sclerosis, 
amyotrophic lateral sclerosis, or myelopathy secondary to 
effects of spinal cord radiation.  However, the physician was 
of the opinion, within a reasonable medical probability, that 
the veteran's lower extremity symptoms were due to the 
effects of radiation of his spinal cord.  

A VA physician, in a medical statement apparently executed in 
July 1987, stated that the veteran's spastic paraplegia had 
its onset in about 1982 and that the disorder appeared slowly 
progressive.  The physician discussed several possible 
etiologies for the veteran's disorder.  The physician 
initially said that radiation myelopathy was considered 
because of the irradiation in 1969 and noted the several 
syndromes described, including that of chronic progressive 
myelopathy, which was felt to best fit this case.  The 
physician stated that although a latency period was usual 
between irradiation and the onset of neurologic symptoms, it 
rarely lasted up to five years.  With respect to multiple 
sclerosis, the physician stated that this diagnosis was not 
supported by studies accomplished in July 1986.  However, 
"primary lateral sclerosis, etc." could not be ruled out 
because in the absence of a radiation history, this category 
of disease would be the prime consideration, as progression 
of neurologic symptoms to involve the arms and cranial nerves 
would be expected.  The physician noted that diagnoses of 
mechanical compression and metabolic disease such as a B-12 
deficiency had also been ruled out by diagnostic studies.  

In his July 1987 medical statement, the physician 
acknowledged that the details of irradiation given in 1969 
were not available but noted that apparently the veteran 
received 3,000 ionizing radiation units over a month's time.  
The physician concluded that the veteran probably had 
fractional doses of not more than 200 ionizing radiation 
units, which was felt to be well within the limits of safety.  
The physician stated that because of the conservative amount 
of radiation given and the very long latency period (seven 
years in excess of longest latent period reported), it 
appeared that the veteran's spastic paraplegia was not due to 
radiation.  He also noted that the cause of the paraplegia 
had not been found.  The physician reiterated that without a 
history of radiation treatment, disorders such as primary 
lateral sclerosis and amyotrophic lateral sclerosis would be 
prime suspects even though such diagnoses were based on 
temporal progression and exclusion of other factors.  The 
physician was therefore of the opinion that a diagnosis of 
radiation myelopathy could only be speculative.  

The veteran was hospitalized by VA in March 1988.  It was 
noted that while prior myelograms and computed tomography 
scans apparently had ruled out Arnold-Chiari malformation and 
other gross lesions, it was felt that magnetic resonance 
imaging (MRI) of the head was needed to differentiate between 
the possibilities of demyelinating disease, primary neuronal 
degenerative diseases, or other posterior fossa 
symptomatology.  An MRI of the brain performed at Stanford 
was normal, but the cerebellum appeared to be mildly atrophic 
with a rim of cerebrospinal fluid surrounding it laterally 
with prominence of the fovea medially.  It was noted that the 
pons appeared to be of normal size, and there was discussion 
among radiologists as to whether the cerebellum truly met the 
criteria for atrophy.  Clinical and laboratory findings were 
normal.  The 1988 hospital report indicates that after 
reviewing the MRI and appropriate laboratory tests, it was 
felt that the veteran had mild ataxia/spastic paraparesis but 
that the disorder was progressive and probably represented a 
form of multiple systems atrophy, i.e., of the 
olivopontocerebellar type family.  It was stated that the 
case was no doubt quite early in its presentation and that 
this might be the explanation for seeing only very mild 
findings on the MRI scan.  The discharge diagnosis was 
spastic gait ataxia; ponto-cerebellar degeneration and 
multiple sclerosis were to be ruled out.  The outpatient 
treatment reports thereafter essentially show that the 
veteran continued to receive treatment and that in March 
1989, the diagnosis remained essentially unchanged.  

On a fee-basis neurologic consultation in October 1992, C. S. 
P., M.D., reported that the veteran was seen for a neurologic 
evaluation of spastic paraplegia, although his medical 
records were not available for review.  The examining 
neurologist noted that for perhaps 22 years, the veteran had 
experienced slurred speech, tightness of the throat muscles 
following exertion, and fatigue.  Over the previous 10 years, 
the veteran had noted the gradual onset of progressive 
weakness and wobbliness of the legs, with a tendency to lose 
balance, trip, and fall because of difficulty with 
coordination and dragging of the toes.  The veteran denied 
experiencing numbness or tingling of the legs, as well as a 
family history of leg weakness or gait disturbance.  
Following an examination, the impression was spastic 
paraparesis of uncertain etiology.  Primary lateral sclerosis 
and multiple sclerosis were to be ruled out.  The physician 
doubted cerebellar involvement in this process.  The 
physician also doubted that radiation treatment likely had 
anything to do with the veteran's current symptomatology.  

At a hearing before the Board in August 1995, the veteran 
denied incurring any traumatic injury to the head or spine.  
The veteran also testified that he initially noticed spastic 
paraplegia of his legs in the 1970's and that because of 
difficulty with maintaining his balance while walking 
downhill, he left a full-time employment position in 1983.  
The veteran testified that a VA staff physician had told him 
that the disability was attributable to the radiation 
treatment and that he believed that C. S. P., M.D., had 
confirmed that diagnosis.  

Following a VA examination in August 1996, the impression was 
probable sporadic spinal cerebellar degeneration.  The 
examiner noted that previous reports of B-12 and folate had 
been normal and stated that the disorder was likely a chronic 
progressive neurodegenerative disorder of idiopathic cause.  
The examiner stated that there was a blood test available for 
a spinal cerebellar degeneration of genetic causation and 
recommended the test.  However, the examiner also stated that 
the veteran's constellation of neurologic symptoms and signs 
could not have been caused by the veteran's local radiation 
therapy to the pelvis.  She agreed with the diagnosis as 
given by the VA staff neurologist at the VA Medical Center, 
Palo Alto, in March 1988.  

A September 1996 Spinocerebellar Ataxia Type I (SCA1) DNA 
analysis report from the DNA Diagnostic Laboratory of the 
Oregon Health Sciences University indicates that the veteran 
was not affected with SCA1 or at risk to develop SCA1.  

The chairman of the Radiation Oncology Department at the 
Oregon Health Sciences University said in an October 1996 
statement that he had reviewed the veteran's medical record, 
as well as the claims file.  He reported that in June 1969, 
the veteran underwent a right orchiectomy for right 
testicular mixed embryonal carcinoma and seminoma, stage I, 
at the Salinas Hospital.  After the orchiectomy, he was 
referred to the VA Hospital, Palo Alto.  Thereafter, it was 
proposed that the veteran would receive 3000-cGy (centigray) 
preoperative radiation to the right groin and the para-aortic 
lymph nodes followed by retroperitoneal lymph node dissection 
followed by additional radiation.  The veteran received 3000-
cGy preoperative radiation at the Stanford Medical Center in 
July 1969 that was directed to the right groin and the 
abdominal para-aortic lymph nodes through opposed anterior 
and posterior fields.  He also underwent a retroperitoneal 
lymph node dissection that did not show any evidence of tumor 
in the tissue.  The veteran did not receive any further 
irradiation and had not experienced any further recurrence of 
his testicular tumor.  The physician reviewed the record in 
detail, including the veteran's August 1995 hearing 
testimony.  He noted that although the development of the 
spastic para-paresis of the veteran's lower extremities 
appeared to be temporally related to the radiation treatment 
of the lumbar vertebral region, it was very unusual and 
unlikely that the para-paresis would be related to the prior 
3000 cGy, as that dose of radiation had not previously been 
shown to result in para-paresis.  

As indicated above, the Board in March 2000 requested the 
opinion of an independent medical expert.  The Board 
requested that the independent medical expert review the 
record, including but not limited to the service medical 
records, the extracts from medical articles of record, the 
opinions of all physicians currently of record, and the brief 
of the attorney-representative submitted in January 2000.  

Analysis

After a careful review of the evidence of record, the Board 
observes that service connection for spastic paraplegia of 
the lower extremities is not warranted on a direct incurrence 
basis, as the record does not show that the current spastic 
paraplegia had its onset in service or was manifested to a 
compensable degree within a year following the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The veteran does not contend otherwise.  Rather, he maintains 
that he has spastic paraplegia of the lower extremities as a 
result of radiation treatment he received at the VA Medical 
Center in Palo Alto, California, in 1969.  He also asserts 
that several examiners have attributed his disability of the 
lower extremities to the VA radiation treatment.  

In his June 2000 opinion, C. M. G., M.D., Ph.D., an 
independent medical expert, reported that he had reviewed the 
record in this case, and his written opinion reflects this.  
The independent medical expert is a neurologist and Clinical 
Director of an ataxia research center affiliated with the 
Minnesota Medical Foundation and a university medical school.  
He noted that the question posed was the role that the 
radiation to the para-aortic lymph nodes played in the 
presentation of the veteran's neurological condition.  The 
independent medical expert stated that several factors argued 
against such a role.  First, the area of radiation was below 
the area of the thoracic spine and cerebellum where the 
radiographic signs of disease were present.  With the target 
field of the para-aortic lymph nodes and the right groin 
area, it was felt to be very unlikely that the areas 
affecting the disease process (radiographically speaking, the 
cerebellum and thoracic cord) could have been affected by the 
radiation delivered to a localized region in the pelvic and 
lower abdominal area.  Second, the pattern of change of the 
cerebellum in particular was not consistent with the picture 
of radiation vasculopathy.  Third, the doses delivered to the 
pelvic region would have been insufficient to cause radiation 
myelitis had they been targeted at the spinal cord at all.  
Finally, the independent medical expert stated that is was 
important to consider the veteran's actual diagnosis.  The 
findings and history concerning the veteran were consistent 
with but not diagnostic of hereditary forms of SCA1, 2, 3, 
and 7 that presented with ataxia and spasticity.  Although 
there was no overt family history, the independent medical 
expert reported that the veteran provided the history of his 
father's knees locking when he was older, which was a 
suggestion that his father had a "forme fruste" of what the 
veteran now suffers with.  The independent medical expert 
said that hereditary forms of spinocerebellar ataxia that 
were reminiscent of this included SCA1 (ruled out), SCA2, 
SCA3, and SCA7.  There are other non-genetically defined 
conditions and sporadic conditions that have the same 
presentation.  

The independent medical expert concluded that there was 
essentially no chance that the treatments administered could 
have produced the condition causing the veteran's ataxia and 
spastic paraparesis.  The treatments were not of a 
sufficiently toxic dose and were not localized to the tissues 
affected in the condition.  Furthermore, the independent 
medical expert stated, it was unlikely that the treatments 
could have exacerbated the underlying genetic predisposition.  
He reiterated that this was because the areas irradiated were 
anatomically distinct from the areas affected in the disease.  

In his response received in July 2000, the veteran claimed 
that the independent medical expert relied on "old 
information" and not on information that he had submitted to 
the RO in 1997.  The veteran referred to treatment records 
from the Stanford University School of Medicine.  This is an 
apparent reference to the amount of radiation that the 
veteran actually received in 1969, which the independent 
medical expert indicated, after reviewing the record, was 
3000 cGy.  The record shows that the independent medical 
expert reviewed all of the evidence of record made available 
to him, including the correspondence associated with this 
case.  The record further shows that the entire claims file 
was forwarded to the independent medical expert for his 
review.  This necessarily included all of the information 
available for adjudication.  The claims file shows that the 
Stanford University treatment reports from 1969 were received 
at the RO in March 1997 and were before the independent 
medical expert when he rendered his opinion.  As will be 
shown below, the discrepancy in radiation dose levels does 
not alter the outcome of this case.  

The veteran also claimed that the independent medical 
expert's assertion that the area of the radiation was below 
the thoracic spine was disputed by the professor and chairman 
of the Radiation Oncology Department of the Oregon Health 
Sciences University, and by a physician from Walter Reed Army 
Medical Center who was one of the authors of "Radiation 
Myelitis of the Dorsolumbar Spinal Cord."  The record shows, 
however, that the opinion of the independent medical expert 
in this case is wholly consonant with the opinions of other 
physicians who have reviewed the evidence of record in 
detail.  

For example, the chairman of the Radiation Oncology 
Department at the Oregon Health Sciences University said in 
October 1996 that although the development of the spastic 
para-paresis of the veteran's lower extremities appeared to 
be temporally related to the radiation treatment of the 
lumbar vertebral region, it was very unusual and unlikely 
that the para-paresis would be related to the prior 3000 cGy 
because that dose of radiation had not previously been shown 
to result in para-paresis.  This opinion was based on a 
review of the veteran's medical record, as well as the claims 
file and the article, "Radiation Myelitis of the Dorsolumbar 
Spinal Cord" referred to by the veteran.  His opinion was 
essentially identical to the opinion of the independent 
medical expert, as it indicates that the radiation treatments 
were to a region below the thoracic spine and that the dosage 
level was insufficient to cause radiation myelitis.  This led 
the chairman of the Radiation Oncology Department to conclude 
that there was only a temporal - not an etiologic - 
relationship between the development of the spastic para-
paresis of the veteran's lower extremities and the radiation 
treatment of his lumbar vertebral region.  It should also be 
noted that the radiation oncologist indicated in his October 
1996 report that he had spoken with one of the physicians who 
gave the veteran his radiation treatments in 1969.  It was 
indicated that it was planned that the veteran would receive 
3000-cGy preoperative radiation to the right groin and the 
para-aortic lymph nodes.  The radiation oncologist noted in 
his October 1996 report that this was a dosage less than the 
minimal dosage cited in "Radiation Myelitis of the 
Dorsolumbar Spinal Cord" as having resulted in neurologic 
dysfunction.  The Board notes that the Stanford Medical 
Center report from 1969 is somewhat contradictory.  The 
report initially indicates that the veteran received 3000 cGy 
but later suggests that he received a total of 3242 cGy over 
a period of about a month.  However, the range cited in 
"Radiation Myelitis of the Dorsolumbar Spinal Cord" for 
neurologic injury from radiation was 3520 cGy to 5680 cGy.  
Thus, there is no showing that "Radiation Myelitis of the 
Dorsolumbar Spinal Cord" supports the conclusion for which 
the veteran contends, especially since there is no showing 
that he received the dose in an anatomic region that would 
result in the disability he now has.  

The opinion of C. S. P., M.D., on neurologic consultation in 
October 1992 also supports the findings of the independent 
medical expert.  As had the independent medical expert, the 
neurologist doubted cerebellar involvement in the veteran's 
disease process and also doubted that radiation treatment 
likely had anything to do with the veteran's current 
symptomatology.  

The Board notes that the veteran's medical records were 
unavailable when C. S. P. rendered his opinion in October 
1992.  He indicated that that as far as the etiology of the 
veteran's disorder was concerned, a review of the record 
should be accomplished that should consider such factors as 
the extent of the veteran's myelogram, whether spinal fluid 
studies included tests for multiple sclerosis, and 
consideration of what blood studies had been performed.  In a 
letter dated in April 1993, C. S. P. stated that he had 
reviewed the veteran's medical reports and noted that the 
necessary laboratory tests had been accomplished.  Although 
C. S. P. did not find the results of the laboratory studies 
in the materials he reviewed, he stated that if the tests 
were negative, then he doubted whether anything further 
needed to be done diagnostically.  Handwritten notes on this 
letter show that that all of the laboratory tests were within 
normal limits (WNL) or, in the case of a VDRL test, 
nonreactive (NR).  It is highly significant that with the 
additional information provided, there was no basis for C. S. 
P. to alter his diagnostic impressions or change his 
etiologic opinion.  

After a review of the veteran's medical history and a 
complete discussion of possible etiologies associated with 
the veteran's spastic paraplegia, a VA physician stated in 
July 1987 that because of the conservative amount of 
radiation given and the very long latency period (seven years 
in excess of longest latent period reported), it appeared 
that the veteran's spastic paraplegia was not due to 
radiation.  This opinion is also supportive of the opinion of 
the independent medical expert.  Indeed, the VA physician was 
of the opinion that a diagnosis of radiation myelopathy could 
only be speculative.  It bears emphasis that service 
connection may not be predicated on a resort to speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (1999).  

The Board notes the diagnoses of record that attribute the 
veteran's spastic paraplegia to his radiation treatment.  
When evaluated at a VA medical center in July 1986 for 
progressive gait disturbance, it was felt that his spastic 
paraplegia was most likely due to radiation-induced 
myelopathy.  In April 1987, the chief of Neurology at a VA 
medical center was of the opinion, "within a reasonable 
medical probability," that the veteran's lower extremity 
symptoms were due to the effects of radiation of his spinal 
cord.  

However, these opinions have not been supported by the 
subsequent opinions of neurologists and of a radiation 
oncologist who have studied the record in detail.  At least 
two of these examiners have been from outside VA - one 
affiliated with the Oregon Health Sciences University and the 
other with the Minnesota Medical Foundation and the 
University of Minnesota School of Medicine.  These opinions 
are more recent and are thus based on a medical record that 
is more fleshed out and that shows the progressive nature of 
the disease entity afflicting the veteran.  The Board thus 
finds them more probative than the earlier opinions of 
record.  See, e.g., Wilson v. Derwinski, 2 Vet. App. 16, 20-
21 (1991) (an opinion relating a current disability to 
service has more probative value when it takes into account 
the records of prior medical treatment so that the opinion is 
a fully informed one).  

The progressive nature of the disability, which the record 
extensively documents, is also grounds for rejecting the 
etiologic opinion of the VA orthopedic examiner who, in 1986, 
attributed at least part of the veteran's lower extremity 
symptoms to scar tissue from the surgery to remove the right 
testicle and dissection of the lymph nodes.  At that time, 
however, the veteran's principle symptom was right footdrop, 
which was described as slight.  The subsequent opinions do 
not attribute the veteran's progressive spasticity and 
scissors gait to scar tissue.  Indeed, these physicians have 
indicated that the progression of the disease process is due 
to an organic disease of the nervous system and not to the 
entrapment of the nerves by scar tissue from surgery.  

The independent medical expert suggested that there was an 
underlying genetic predisposition to the veteran's 
disability.  This was disputed by the veteran in July 2000 on 
the basis that his father's knee disability was a result of 
accidental injury.  However, it must again be emphasized that 
the basic and unyielding facts in this case show that the 
radiation treatment could not have been etiologically related 
to the development or aggravation of the veteran's spastic 
paraplegia because the administration of radiation was to an 
anatomical region from which no such dysfunction would arise, 
according to a number of the medical specialists who have 
reviewed this case.  The Board is under no obligation to 
demonstrate the precise etiology of the veteran's spastic 
paraplegia.  It is sufficient for purposes of entitlement to 
VA compensation benefits to demonstrate, as the evidence does 
here, that the spastic paraplegia of the lower extremities 
did not result from the radiation treatments administered in 
1969 for a service-connected disability because this was not 
anatomically possible.  It follows that any opinion regarding 
the genetic origin of the disability, while interesting, is 
not dispositive.  The radiation treatment administered for 
the service-connected disorder could not have caused or 
aggravated the nonservice-connected spastic paraplegia of the 
lower extremities in this case.  

The Board has considered the statements and testimony of the 
veteran in this case.  As a lay witness, he is competent 
under the law to describe the symptoms that he has seen or 
experienced.  However, he is not competent to offer a medical 
opinion regarding the etiology of his disability, as this 
requires medical expertise.  See Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board concludes that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
spastic paraplegia of the lower extremities secondary to 
radiation treatment for service-connected seminoma of the 
right testicle.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  It follows that the claim must be 
denied.  


ORDER

Service connection for spastic paraplegia of the lower 
extremities secondary to radiation treatment for service-
connected seminoma of the right testicle is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

